— Judgment of the County Court, Nassau County (Clyne, J.), rendered August 13, 1980, affirmed. No opinion.
Purported appeal by defendant from an order of the County Court, Nassau County (Santagata, J.), dated August 4, 1982, dismissed. By order dated May 6, 1983 Justice O’Connor of this court denied defendant’s motion for leave to appeal from that order. Accordingly, the appeal is not properly before this court (see CPL 450.15, subd 1; 460.15, subd 2). Titone, J. P., Bracken, Niehoff and Rubin, JJ., concur.